FILED
                             NOT FOR PUBLICATION                             NOV 02 2010

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ALFONSO SOLIS NAVARRO,                            No. 06-74973

               Petitioner,                        Agency No. A038-060-229

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 19, 2010 **

Before:        O’SCANNLAIN, TALLMAN, and BEA, Circuit Judges.

       Alfonso Solis Navarro, a native and citizen of the Philippines, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s removal order. We have jurisdiction under 8 U.S.C. § 1252.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We review de novo questions of law and constitutional claims, Khan v. Holder,

584 F.3d 773, 776 (9th Cir. 2009), and we deny the petition for review.

         Navarro does not challenge the agency’s determination that he is removable

under 8 U.S.C. § 1227(a)(2)(A)(iii) based on his conviction for assault with a

deadly weapon in violation of Cal. Penal Code § 245(a)(1).

         Navarro is ineligible for relief under former section 212(c), 8 U.S.C.

§ 1182(c) (repealed 1996), because his ground of removability lacks a statutory

counterpart in a ground of inadmissibility. See 8 C.F.R. § 1212.3(f)(5); see also

Aguilar-Ramos v. Holder, 594 F.3d 701, 706 (9th Cir. 2010).

         Navarro’s equal protection challenge to the agency’s denial of section 212(c)

relief is foreclosed by Abebe v. Mukasey, 554 F.3d 1203, 1207 (9th Cir. 2009) (en

banc).

         Navarro’s remaining contention is unpersuasive.

         Navarro’s pending motion is denied as moot.

         PETITION FOR REVIEW DENIED.




                                            2                                     06-74973